DETAILED ACTION
The examiner for your application in the USPTO has temporarily changed.  Examiner Abigail VanHorn can be reached at 571-270-3502.
Receipt of Arguments/Remarks filed on July 6 2021 is acknowledged. Claims 1-20 are pending. Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6 2020. Claims 1-2 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6 2021 was considered by the examiner.




Withdrawn Objections/Rejections

	The amendments filed July 6 2021 have overcome the objection to the specification and the drawings.  Both the specification and the drawings now refer to “The Figure”.
The arguments filed July 6 2021 have overcome the rejection of Claims 1-2 on the ground of nonstatutory double patenting over Claims 97 and 99 of co-pending Application No. 16/976,909.  Copending ‘909 was amended on April 4 2021 to change the scope of the pending claims such as the compound instantly claims is not recited.  The remaining compounds of copending ‘909 do not overlap in scope with the compound of instant claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Beigelman et al. (WO 2013/096679 A1, June 27, 2013), hereinafter Beigelman, in view of Meier et al. (Chapter 15, The cycloSal-Nucleotide Delivery System, Peters, Godefridus J., ed. Deoxynucleoside analogs in cancer therapy. Springer Science & Business Media, 2007), hereinafter Meier.
Applicants Claim

    PNG
    media_image1.png
    152
    547
    media_image1.png
    Greyscale
; or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising the compound or its salt, and at least one pharmaceutically acceptable excipient.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Beigelman describes nucleosides, nucleotides and their analogs in pharmaceutical compositions for treatment of viral infections (Abstract). Beigelman describes three general formulas, Formula I, II, and III, or their pharmaceutically acceptable salt and exemplifies suitable compounds of Formula I to include:

    PNG
    media_image2.png
    261
    251
    media_image2.png
    Greyscale
, thereby teaching the instantly claimed fluorinated ribose ring of a cytidine nucleoside analog, and thus reading on the features instantly claimed in Claim 1. The two hydroxyl groups are open for modification.
Beigelman teaches the general core structure of Formula I or its pharmaceutically acceptable salt to be:
    PNG
    media_image3.png
    219
    269
    media_image3.png
    Greyscale
 (Claim 1, p. 247).   wherein R1A is selected from the group including 
    PNG
    media_image4.png
    128
    157
    media_image4.png
    Greyscale
 wherein R6A and R7A is selected from a group 6A and R7A are taken together to form
    PNG
    media_image5.png
    94
    160
    media_image5.png
    Greyscale
, wherein R6A and R7A are connected to the oxygens resulting in a 10-membered ring system (Claim 1, p. 249). Beigelman exemplifies a compound 14a that has the cyclic phosphate group (Example 14, p. 120), which while exemplified with a methyl substituent on the benzyl ring, Beigelman strongly suggests to be without a methyl substituent and that the substitution is optional (p. 249, lines 7-9).
	Beigelman also expressly teaches the difluoro substituents in compound 24a (Example 24, p. 135) and limits the substituents at R4A to a halogen, and R5A to a hydrogen or halogen. R4A is halogen, and R5A is hydrogen or fluoro halogen (Claim 1, p. 248 and 251). 
When the dashed line of Formula I is absent, R2A is selected from the group which includes optionally substituted C1-6 alkyl, and R3A is selected from the group consisting of OH, -OC(=O)R"A and an optionally substituted O-linked amino acid (Claim 1, p. 247), wherein R"A is an optionally substituted C1-24 alkyl, reading on the alkyl chain instantly claimed  (Claim 1, p. 250). Beigelman exemplifies fatty acid chains at the 3’ position of the ribose ring in compounds 49 and 50 (Example 48, p. 172).
B1A is an optionally substituted heterocyclic base, such as an unsubstituted cytosine, or an optionally substituted heterocyclic base with a protected amino group (Claim 1, p. 247 and 251).
Beigelman also recites embodiments relating to the pharmaceutical composition of Formula I that comprise a pharmaceutically acceptable carrier, diluent, excipient or combination thereof ([0183]-[0189], Claim 218), therefore reading on instant Claim 2.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The claimed compound Beigelman teaches that R2A may be an optionally substituted C1-6 alkyl group, which is different from the instantly claimed compound; the instantly claimed contains hydrogen at this position.
	Meier teaches cycloSaligenyl (cycloSal) concept as one pronucleotide system used in delivering nucleotide into cells, and is the only successful, pH-driven nucleotide delivery strategy (p. 356, 2nd paragraph).   Meier describes the in vitro antiviral activity of cycloSal nucleotides (2.3.2), describing how the precursor compound is dephosphorylated and converted to triphosphate. Meier recites that the cycloSal approach is ideal for its intracellular delivery of active nucleotides by a nonenzymatically induced
Cascade reaction; the cycloSal prodrugs have the advantage of being easy to synthesize, and have reasonable solubility in aqueous media. The cycloSal-d4TMP features a hydrogen at the 4’ position, with the benzyl group of the phosphate ring optionally substituted (Fig. 7). Meier’s cycloSal-d4TMP are shown to have antiviral activity and are highly selective for intracellular delivery (Chapter 15 – Table 1, Section 2.3.2)

    PNG
    media_image6.png
    174
    249
    media_image6.png
    Greyscale

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Beigelman teaches the utility of compounds having Formula I structures for treatment of viral infection.  The instant specification also recognizes that the claimed 
Beigelman exemplifies a compound 14a that has the cyclic phosphate group (Example 14, p. 120), which while exemplified with a methyl substituent on the benzyl ring, Beigelman strongly suggests to be without a methyl substituent and that the substitution is optional (p. 249, lines 7-9); Beigelman also expressly teaches the difluoro substituents in compound 24a (Example 24, p. 135) and limits the substituents at R4A to a halogen, and R5A to a hydrogen or halogen; Beigelman exemplifies fatty acid chains at the 3’ position of the ribose ring in compounds 49 and 50 (Example 48, p. 172). Thus, a skilled artisan would have guidance on selecting substituents to try from these examples.
Beigelman renders the instantly claimed compound obvious beginning with the fluorinated cytidine analog, substitution of the other hydrogen in the 2’ position with a fluorine group (R4A, 5A), incorporating an alkyl ester within C1-24 on the 3’ OH position of the ribose ring (R3A), and phosphorylating the R1A, per the teaching of Beigelman. The instantly claimed compound has an alkyl ester chain length which overlaps with the alkyl ester chain of Beigelman. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to join the R6A and R7A of the phosphate group into a ten-membered ring system according to Beigelman with reasonable expectations of success because such moiety is recognized in the field as an established nucleotide delivery strategy per the teaching of Meier, who showed cycloSal d4TMP nucleotides, which has 
Beigelman’s R2A is selected from the group consisting of an optionally substituted alkyl, C1-6, and is the only position that would have a longer selection.  However, because of the bulk of the cyclic phosphate group, a skilled person would know to choose less sterically hindered group at this 4’ position. Beigelman teaches that this group can be a methyl.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); See MPEP §§ 2144.08. Furthermore, Meier provides the motivation for this substitution by teaching cycloSal-d4TMP without substitution at 4’ position of the ribose (Fig. 7, p. 362), and how they are highly selective and have antiviral activities (p. 363, Table 1). Thus, a skilled artisan would combine Meier’s teaching with that of Beigelman and modify this position from Beigelman’s Formula I to exclude substitution and still expect antiviral activity.

Response to Arguments/Declaration under Rule 132
Applicants’ arguments filed July 6 2021 have been fully considered but they are not persuasive. 
Applicants refer to the submitted declaration of Dr. Neil Raheja which describes the criticality of the chain length at the 3’ position.  Both the arguments and the declaration indicate that the length of the chain is critical for the formation of stable nanoparticles.  It is indicated that when R1 was C-8, there was considerable aggregation of the nanoparticle.  However, as the R1 chain was lengthened the stability of the nanoparticle steadily increased before unexpectedly plateauing at C-17.  The in vivo xenograft efficacy model.  The albumin nanoparticles of compound 1 showed less or no tumor regrowth at lower doses.  It is argued that the gemcitabine prodrug showed equal or better in vivo efficacy at lower doses vs. un-encapsulated gemcitabine.  
Regarding applicants’ arguments, firstly, the instant claims are solely directed to the compound or a composition comprising the compound and an excipient.  A composition comprising nanoparticles with albumin and the instantly claimed compound was not elected (see the restriction requirement filed October 1 2020 and the response filed November 6 2020).  Thus, example 6 of the instant specification is directed to a composition that is not commensurate in scope with the claims which is directed solely to the compound.  Claim 1 as currently recited does not require the compound to be in the form of nanoparticles.  A solution of the compound falls within the scope of claim 2.  It is noted a solution would contain no nanoparticles.  Looking to the instant specification, nanoparticles are only described with respect to the albumin.  It is unclear if the nanoparticle formation referred to in #9 is solely directed to the compound or if albumin is present as  #10 of the declaration states the present invention provide a gemcitabine prodrug which can be readily formulated into stable nanoparticles then goes on to describe these nanoparticles as containing albumin.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) and In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) Note: MPEP 716.02(d).  Since a) it is not clear that nanoparticles are formed of the compound as claimed solely and b) neither claims 1 nor 2 require nanoparticles, the declaration is not commensurate in scope with the claims as the purported unexpected structural feature is not claimed.   Secondly, the examiner cannot agree that increasing the chain length which increases the stability of nanoparticles is unexpected.  Park et al. is directed to the roles of short and long chain fatty acids on particle properties and improved cancer targeting of albumin based fattigation-platform nanoparticles containing doxorubicin.  It is taught that the present study’s results suggested that conjugation of fatty acids with longer chain lengths to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616